United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-3787
                    ___________________________

                                 Bobby Pipkin

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

       Carolyn W. Colvin, Commissioner, Social Security Commission

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Jonesboro
                               ____________

                           Submitted: July 5, 2013
                           Filed: August 22, 2013
                               [Unpublished]
                               ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
Bobby Pipkin appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Upon de novo review of the
record, see Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012), and careful
consideration of Pipkin’s arguments,2 we find no basis for reversal. Specifically,
because the administrative law judge (ALJ) gave several valid reasons for his
credibility determination, it is entitled to deference. See Renstrom v. Astrue, 680
F.3d 1057, 1067 (8th Cir. 2012). Further, the ALJ properly discounted the opinions
of a consulting physician and psychologist as to Pipkin’s residual functional capacity
(RFC), see Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006) (opinion of
consulting physician who examines claimant once does not generally constitute
substantial evidence); and the ALJ’s RFC determination is supported by some
medical evidence, as required, as it is consistent with the medical findings and
diagnostic test results in the treatment records, see Jones v. Astrue, 619 F.3d 963,
971-72 (8th Cir. 2010) (ALJ is responsible for determining RFC based on all relevant
evidence, including medical records, observations of treating physicians and others,
and claimant’s own description of his limitations). Finally, because Pipkin bases his
challenge to the ALJ’s hypothetical on his other arguments, this challenge necessarily
fails as well. The judgment of the district court is affirmed.
                        ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Pipkin has waived several issues on appeal by not addressing them in his brief,
such as the finding that certain of his allegedly disabling impairments were not
severe. See Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006).

                                         -2-